Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 28, 2017

                                       No. 04-17-00444-CV

                                 IN THE INTEREST OF D.P.,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-00082
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

        This is a parental termination case in which appellant filed a notice of appeal, asserting
she is appealing an order rendered on or about June 8, 2017 that terminated her parental rights to
her children. In the filing in this court, the notice of appeal did not contain a copy of the alleged
order from which she contends she is appealing. On July 12, 2017, the Bexar County district
clerk filed the clerk’s record, and it also does not contain a copy of a signed order terminating
appellant’s parental rights. Rather, the clerk’s record contains a document titled “JUDGE’S
NOTES;” on this document there is a handwritten entry as follows:

               Orders: Term Granted
                      Janice Crawford: (d)(e) (N)(O)(P)
                      Eddie Patterson: (d)(e) (N)(O)(P)
                      Cedric [handwriting illegible]: (N)(O)

        This court has specifically held that “[a] judge’s handwritten notes are for his or her own
convenience and form no part of the record.” In re L.H., No. 04-13-00174-CV, 2013 WL
3804584, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (citing In re A.W., 384 S.W.3d
872, 873 (Tex. App.—San Antonio 2012, no pet.)). In other words, judge’s notes do not
constitute an appealable order. See id. Thus, it appears there is no judgment or order from
which appellant may appeal.

        Accordingly, we order appellant to show cause in writing to this court on or before
August 7, 2017, why this appeal should not be dismissed for lack of jurisdiction based on the
absence of an appealable order or judgment. We further order the appellate deadlines suspended
until further order of this court.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk